Albert, C.
This is a companion case to First Nat. Bank of Sutton v. Sutton Mercantile Co., ante, p. 596. It presents pre-. cisely the same questions and requires the same disposition.
It is therefore recommended that the judgment of the district court be reversed and the cause remanded for further proceedings.
Dúfete and Jackson, CC., concur.
By the Court: For the reasons stated in the foregoing opinion, the judgment of the district court is reversed and the cause remanded for further proceedings.
Reversed.